DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

It is noted that the Examiner for the instant Application has changed.

Continued Examination Under 37 C.F.R. § 1.114
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this Application after final rejection.  Since this Application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 C.F.R. § 1.114.  Applicant’s submission filed on 9/1/2021 has been entered.
Formal Matters
Applicant’s response and amendments filed 9/1/2021 which amended claims 1, 2 and 4, cancelled claim 3, and added new claims 6 and 7, has been entered.  Claims 1, 2 and 4-7 are pending and have been examined on the merits.  References not included with this Office Action can be found in a prior Action. 

Claim Rejections - Withdrawn
The rejection of claims 1 and 2 under 35 U.S.C. § 101 has been withdrawn in view of Applicant’s claim amendments.
The rejection of claims 1-5 under 35 U.S.C. § 112(a), enablement requirement, has been withdrawn in view of Applicant’s statement (i.e., a Statement Under 37 C.F.R. § 1.08 Reply filed 9/1/2021, page 4) over Applicant’s Representative’s signature and 
The rejection of claims 1-5 under 35 U.S.C. 102(a)(1) as being anticipated by or, in the alternative, under 35 U.S.C. 103 as unpatentable over Lim et al. (Nutrition Research, Vol. 36, pp. 337-348; 4/2016) has been withdrawn in view of Applicant’s claim amendment where Lim does not teach that the composition includes a cryoprotectant. 

Claim Interpretation 
With regard to claim 4, though a fatty liver occurs when the liver accumulates too much fat over time, the Examiner has interpreted the difference between “fat accumulation in the liver tissues” and “fatty liver” to be the stage or degree of the metabolic disorder.  In other words, the moment a healthy liver starts accumulating fat it is still a healthy liver but is trending towards becoming a fatty liver.  After accumulating too much fat, the liver may be diagnosed as a fatty liver.  

Claim Rejection - 35 U.S.C. § 103 

The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.

Claims 1, 2 and 4-7 are rejected under 35 U.S.C. § 103 as being unpatentable over Lim et al. (Nutrition Research, Vol. 36, pp. 337-348; 4/2016), further in view of Kim et al. (U.S. PGPUB 2011/0312061; 2011).
Regarding claims 1, 2 and 7, Lim teaches a composition that comprises Lactobacillus sakei OK67 cells that were isolated from kimchi (page 339, column 1, paragraph 1).  Lim teaches a composition that comprises Lactobacillus sakei OK67 cells that were suspended in sodium carbonate buffer containing 1% glucose (an excipient; page 339, column 1, paragraph 1).  
 Lactobacillus sakei OK67 and an excipient (Title, Abstract; page 339, column 1, paragraph 1).  As noted, Lactobacillus sakei OK67 was isolated from kimchi and was fed to mice (Abstract; page 339, column 1, paragraph 1).  Lim teaches that the anti-obesity effect of Lactobacillus sakei OK67 in mice with high fat diet (HFD)-induced obesity was studied, where mice fed an HFD for 8.5 weeks exhibited significant gains in whole-body and epididymal fat pad weight as compared with mice fed a lowfat diet (LFD; page 341, column 1, paragraph 3; Fig. 3A).  
Lim teaches that oral administration of Lactobacillus sakei OK67 for 4.5 weeks attenuated the weight gain in HFD-fed mice, where Lactobacillus sakei OK67 treatment inhibited the HFD-induced body weight and epididymal fat gains by 24.6% (P < .05) and 25.8% (P < .05), respectively (Figs. 3B and C; page 341, column 1, paragraph 3).  Food intake did not differ significantly among the tested groups where the results indicated that there was no significant difference in energy intake among the tested groups (page 341, column 1, paragraph 3; Fig.3D.  Furthermore, the reduction in body weight gain was not due to a lower energy intake in the Lactobacillus sakei OK67–treated mice (page 341, column 2, paragraph 1)
Lim also teaches that an HFD causes obesity by increasing weight gain in white adipose tissue, which is composed of adipocytes, where the adipose tissue stores energy in the form of lipid and responds rapidly and dynamically to alterations in the balance between energy intake and expenditure (page 345, column 2, paragraph 2.)  Lim teaches that Lactobacillus sakei OK67 treatment suppressed HFD-induced weight gain in body Lactobacillus sakei OK67 treatment inhibited the HFD-induced expression of the lipogenesis transcription factor PPARγ and the fatty acid synthesis enzyme FAS and inhibited adipogenesis in vitro page 345, column 2, paragraph 2).
With regard claim 1 and 4 and the differences between Lim’s Lactobacillus sakei OK67 and Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P), the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Lactobacillus sakei, strain CJLS03 (KCCM11905P) differs, and if so to what extent, from Lim’s Lactobacillus sakei OK67 strain.  
As noted, Lim teaches that the Lactobacillus sakei OK67 strain was isolated from kimchi as Applicant’s strain (original specification, paragraph 92).  Further, Lim teaches anti-obesity effects of Lactobacillus sakei OK67 in mice fed high fat diet (HFD) that induced obesity where oral administration of Lactobacillus sakei OK67 attenuated the weight gain in HFD-fed mice and inhibited the HFD-induced body weight and epididymal fat gains by 24.6% and 25.8%, respectively.  Lim also teaches that Lactobacillus sakei OK67 treatment suppressed HFD-induced weight gain in body and epididymal fat (white adipose tissue).
Applicant’s exemplified Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P) is indicated as being isolated from kimchi and that subcutaneous and mesenteric fat weights of the Lactobacillus sakei strain CJLS03 group were significantly reduced compared with the HFD group (originally filed specification, paragraph 128).  
Lactobacillus sakei OK67 and Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P) were isolated from kimchi and have the same impact on weight gain and fat.  
Lim’s teachings demonstrate a reasonable probability that the Lactobacillus sakei OK67 of the prior art is either identical or sufficiently similar to the claimed Lactobacillus sakei strain CJLS03 (KCCM11905P) that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant (see also MPEP § 2112.01(I)).
Merely because a characteristic of a known Lactobacillus sakei OK67 strain is not disclosed in a reference does not make that strain patentable.  Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P) possesses inherent characteristics which might not be displayed in the tests used in Lim.  Clear evidence that Lim’s Lactobacillus sakei OK67 strain does not possess a critical characteristic that is possessed by the claimed Lactobacillus sakei strain CJLS03 (KCCM11905P) would advance prosecution and might permit allowance of claims to Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P).
Regarding claim 5, Lim is silent regarding Lactobacillus sakei OK67 promoting short chain fatty acid production in the gut microbiota (which includes intestinal microbes such as those from the phylum Firmicutes and Bacteroidetes).  However, as noted above, Lim teaches that an oral administration of Lactobacillus sakei OK67 attenuated the weight gain in HFD-fed mice and inhibited the HFD-induced body weight and epididymal fat gains by 24.6% and 25.8%, respectively.  Lim also teaches that Lactobacillus sakei OK67 treatment suppressed HFD-induced weight gain in body and epididymal fat (white Lactobacillus sakei composition to a subject in need thereof.
As noted, Lim’s teachings demonstrate a reasonable probability that the Lactobacillus sakei OK67 of the prior art is either identical or sufficiently similar (i.e., same genus and species) to the claimed Lactobacillus sakei strain CJLS03 (KCCM11905P) that whatever differences exist are not patentably significant.  In view of the above, since Lim teaches administering an effective amount of the Lactobacillus sakei composition to a subject in need thereof, the Lactobacillus sakei OK67 composition would innately be capable of reducing weight and epididymal fat as well as promoting short chain fatty acid production in the gut microbiota.  
It is noted that there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference (MPEP § 2112 (II)).  Any properties exhibited by or benefits provided the composition (i.e., the same short chain fatty acid production in the gut microbiota as Applicant’s strain) is inherent and is not given patentable weight over the prior art.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties Applicant discloses and/or claims are necessarily present.  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP § 2112.01(II).  
Regarding claims 1 and 6, although Lim teaches the above, including an excipient within the composition, Lim does not teach that the composition additionally comprises a cryoprotectant and that the composition is a freeze-dried composition. 
Lactobacillus strains may be cryopreserved with a storage solution prepared at -70 °C from a mixture of water and glycerol or may be suspended in sterile 10% skim milk (also known and nonfat milk, an excipient) before lyophilization (paragraph 30; i.e., freeze dried).
Kim also teaches that after the Lactobacillus strain is harvested, centrifuged cells were frozen at -40 °C with 5% dextrin and 10% skim milk (also known and nonfat milk, an excipient) serving as cryoprotectants, and then dried at 37 °C (paragraph 101; i.e., skim milk can serve as either an excipient or cryoprotectant).  The lyophilized Lactobacillus cells were powdered using a mixer, where the powdered live bacteria were mixed with a suitable amount of an excipient, such as glucose, lactic acid, and skim milk, to adjust the number of bacteria to a desired level, and stored in a sealed aluminum pouch and can be in the form of a dried product (paragraphs 30 and 101).  
In view of the above, Kim teaches that kimchi derived probiotic Lactobacillus strains can be formulated into compositions with excipients and cryoprotectants, which are frozen and lyophilized into a freeze-dried composition.
A person of ordinary skill in the art would have been motivated to add a cryoprotectant of Kim to the Lactobacillus sakei composition of Lim since both references are involved in the production and use of probiotics, while Kim teaches it was known in the art that for probiotic strains composition, including cryoprotectants and then freeze drying the composition is beneficial for long term storage.
Lactobacillus sakei composition of Lim since both references are involved in the production and use of probiotics, and in doing so adds an advantage to the Lim composition and methods by providing a cryoprotected freeze dried Lactobacillus sakei composition that has long term stability and viability.
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Response to Arguments
Applicant's arguments are moot in view of the new rejection above.
With respect to Applicant’s arguments directed to the Lim reference, Applicant’s arguments have been fully considered and found not persuasive in view of the new obviousness rejection and provided rationale.  With regard to Applicant’s argument that Lim’s Lactobacillus sakei strain OK67 composition is different from other strains compared within the WO2020/130471 document and therefore would be different in characteristics from the instantly claimed strain (CJLS03; Reply, pages 7-10), this is not persuasive, since these argument are merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.  See MPEP §§ 2129 and 2144.03 for a discussion of admissions as prior art.  Counsel’s arguments cannot take the place of objective evidence.  In re Schulze, 145 In re Cole, 140 USPQ 230 (CCPA 1964); and especially In re Langer, 183 USPQ 288 (CCPA 1974).  See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  
As noted above, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicant’s Lactobacillus sakei, strain CJLS03 (KCCM11905P) differs, and if so to what extent, from Lim’s Lactobacillus sakei OK67 strain.  
As noted, Lim teaches that the Lactobacillus sakei OK67 strain was isolated from kimchi as Applicant’s strain (original specification, paragraph 92).  Further, Lim teaches anti-obesity effects of Lactobacillus sakei OK67 in mice fed high fat diet (HFD) that induced obesity where oral administration of Lactobacillus sakei OK67 attenuated the weight gain in HFD-fed mice and inhibited the HFD-induced body weight and epididymal fat gains by 24.6% and 25.8%, respectively.  Lim also teaches that Lactobacillus sakei OK67 treatment suppressed HFD-induced weight gain in body and epididymal fat (white adipose tissue).
Applicant’s exemplified Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P) is indicated as being isolated from kimchi and that subcutaneous and mesenteric fat weights of the Lactobacillus sakei strain CJLS03 group were significantly reduced compared with the HFD group (originally filed specification, paragraph 128).  
In view of the above, both Lim’s Lactobacillus sakei OK67 and Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P) were isolated from kimchi and have the same impact on weight gain and fat.  
Lactobacillus sakei OK67 of the prior art is either identical or sufficiently similar to the claimed Lactobacillus sakei strain CJLS03 (KCCM11905P) that whatever differences exist are not patentably significant.  Therefore, the burden of establishing novelty or unobviousness by objective evidence is shifted to Applicant (see also MPEP § 2112.01(I)).
Merely because a characteristic of a known Lactobacillus sakei OK67 strain is not disclosed in a reference does not make that strain patentable.  Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P) possesses inherent characteristics which might not be displayed in the tests used in Lim.  Clear evidence that Lim’s Lactobacillus sakei OK67 strain does not possess a critical characteristic that is possessed by the claimed Lactobacillus sakei strain CJLS03 (KCCM11905P) would advance prosecution and might permit allowance of claims to Applicant’s Lactobacillus sakei strain CJLS03 (KCCM11905P).
Further, in view of the above, Applicant’s arguments are not persuasive since Applicant does not compare the prior art (Lim) against the instantly claimed Lactobacillus sakei strain.  The data presented provides no evidence demonstrating that Lactobacillus sakei OK67 and Lactobacillus sakei strain CJLS03 (KCCM11905P) are not either identical or sufficiently similar or that whatever differences exist are not patentably significant.  
With regard to Applicant’s argument that Lim fails to teach or suggest the lowering effect of the ratio of Firmicutes to Bacteroidetes (Reply, page 10), this is not persuasive since such argument is not commensurate in scope of the claims.  

As noted in the rejection, Lim’s teachings demonstrate a reasonable probability that the Lactobacillus sakei OK67 of the prior art is either identical or sufficiently similar (i.e., same genus and species) to the claimed Lactobacillus sakei strain CJLS03 (KCCM11905P) that whatever differences exist are not patentably significant.  Since Lim teaches administering an effective amount of the Lactobacillus sakei composition to a subject in need thereof, the Lactobacillus sakei OK67 composition would innately be capable of reducing weight and epididymal fat as well as promoting short chain fatty acid production in the gut microbiota (see the above paragraphs concerning In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) and MPEP § 2112.01(II); expressly incorporated herein).  
With regard to Applicant’s argument regarding demonstrating a significantly improved effect of anti-obesity (Reply, page 10; i.e., unexpected results), this is also found not persuasive since this argument is merely the argument of counsel and is unsupported by evidence or declarations of those skilled in the art.  Attorney argument is not evidence unless it is an admission, in which case, an examiner may use the admission in making a rejection.  See MPEP §§ 2129 and 2144.03 for a discussion of admissions as prior art. See MPEP § 716.01(c) for examples of attorney statements that are not evidence and that must be supported by an appropriate affidavit or declaration.  
It is additionally noted that Lim provides teachings that oral administration of Lactobacillus sakei OK67 for 4.5 weeks attenuated the weight gain in HFD-fed mice, where Lactobacillus sakei OK67 treatment inhibited the HFD-induced body weight and 

Claim 5 is rejected under 35 U.S.C. § 103 as being unpatentable over Lim and Kim as applied to claims 1, 2 and 4-7, as further evidenced by Ji et al., (Beneficial Microbes, Vol. 3, No. 1, pp. 13-22; 2011),  This is an alternative rejection to claim 5.
The teachings of Lim and Kim, above, are herein relied upon.
Although Lim and Kim teach the above, they do not explicitly teach that the composition promotes intestinal production of a short chain fatty acid in the gut microbiota including intestinal microorganisms belonging to the phylum Firmicutes and Bacteroidetes of the subject.
Ji provides evidence that the modulation of the microbial community in the murine small intestine resulting from probiotic feeding was investigated and was found to be associated with an anti-obesity effect (Abstract).  Changes in the microbiota of the mouse feces and small intestine were monitored using quantitative real-time PCR and by following the mRNA expression levels of various obesity-related biomarkers following probiotic feeding in a mouse model (Abstract).  Lactobacillus sakei NR28 (probiotic strain isolated from kimchi) was administered at a daily for up to three weeks (Abstract).  Feeding the strain resulted in a significant reduction of epididymal fat mass, as well as obesity-related biomarkers like acetyl-CoA carboxylase, fatty acid synthase, and stearoyl-CoA desaturase-1 in the liver (Abstract).  The total number and ratio of the microbial Firmicutes, Bacteroidetes) were modulated in the small intestine, and the Firmicutes:Bacteroidetes ratio was decreased (Abstract). 
In view of the above, a person of ordinary skill in the art would have been motivated to combine Lim and Kim with Ji, since Ji provides further supportive evidence of the anti-obesity and epididymal fat mass reduction properties of Lactobacillus sakei and that it was known in the art that Lactobacillus sakei strains modulate the total number and ratio of the microbial groups (i.e. Firmicutes, Bacteroidetes) in the small intestine, and the Firmicutes:Bacteroidetes ratio was decreased (Abstract). 
A person of ordinary skill in the art would have had a reasonable expectation of success in combining Lim and Kim with Ji, since in doing so would provide an advantage to Lim and Kim since it would further support the anti-obesity and epididymal fat mass reduction properties of Lactobacillus sakei composition within the treatment method. 
It is noted that the instant claims have the transitional phrase “comprising,” which is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (MPEP § 2111.03).
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill before the effective filing date of the claimed invention. 

Conclusion
No claims are allowed.  No claims are free of the art.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL D. PYLA whose telephone number is (571) 270-1689.  The Examiner can normally be reached Monday-Friday between the hours of 9:30 AM to 6:00 PM, Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Paul D. Pyla
Examiner, Art Unit 1653


/Soren Harward/Primary Examiner, Art Unit 1631